DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed July 15, 2022 wherein claims 1-2, 5-6, and 8 are currently pending and claims 9-10, 18, 20-24, 26, 28-29, 31, 34-35, and 40 are withdrawn due to a restriction requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al (JP 1997-012942).
With regards to claim 1, Fujiwara teaches an ion conducting ink (claim 1) used on a sensor (0022) that contains an ink composition containing polyvinyl alcohol (reading on an hydrophilic polymer), propylene oxide (reading on a surfactant), chlorium perchlorate (reading on an ionic salt), ethyl alcohol (reading on an polar organic solvent) and water (0038 example 2).  Fujiwara teaches the polymer to be uniformly dissolved in a vehicle that includes the ionic salt (0026).
With regards to claim 2, Fujiwara teaches the ink to contain polyvinyl alcohol (0038 example 2).
With regards to claim 5, Fujiwara teaches the ink composition to include water and ethyl alcohol (0038 example 2) reading on a polar solvent.
With regards to claim 6, Fujiwara teaches the composition to include propylene glycol (0023) and water (0038 example 2).
With regards to claim 8, Fujiwara teaches the compound reading on the surfactant to be propylene oxide (0038 example 2).



Response to Arguments
Applicant’s arguments, see pages 7-13, filed July 15, 2022, with respect to claim 2 under 35 USC 112(b) and claims 1-2, 5-6, and 9 under 35 USC 102 with respect to Loccufier have been fully considered and are persuasive.  The rejection of the listed claims with regards to the respective rejections have been withdrawn. 
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive.
Argument - Applicant argues that Fujiwara does not teach the polymer and ionic salt to be dissolved in water and solvent solution, but rather teaches it to be dispersed.  Applicant points to the use of the term “free water” as proof that the polymer is in fact dispersed.
Response - With regards to the term free water, although the art does use the term “free water” it does not define the term and there are several different definitions for the term free water.  Fujiwara does teach the free water to be a factor after the ink has been printed, meaning a reasonable definition for free water could be the water left after the ink cures.  Further Fujiwara teaches the polymer to be uniformly dissolved OR dispersed.  Therefore, Fujiwara does teach the polymer and ionic salt to be dissolved in the solution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763